          Case 8:15-cv-01806-PX Document 198 Filed 11/27/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

UNITED STATES OF AMERICA ex rel.          )
ELGASIM MOHAMED FADLALLA, et al.,         )
                                          )
                  Plaintiff-Relators,     )
      v.                                  )                 Case No. 8:15-cv-01806-PX
                                          )
DYNCORP INTERNATIONAL LLC, et al.,        )
                                          )
                  Defendants.             )
__________________________________________)

                    RELATORS’ CONSOLIDATED REPLY TO
                  THE OPPOSITIONS FILED BY GLS, SAL, KMS,
            AND T/WI TO RELATORS’ RULE 12(F) MOTIONS TO STRIKE

       Relators submit this consolidated reply to the opposition briefs filed by Thomas/Wright,

Inc. (“T/WI”) (Doc. 194); Shee Atiká Languages, LLC (“SAL”) (Doc. 195); Global Linguist

Solutions (“GLS”) (Doc. 196); and KMS Solutions, LLC (“KMS”) (Doc. 197) to Relators’

motions to strike their respective Answers to the First Amended Complaint (“FAC”). GLS, SAL,

KMS, and T/WI had well over 2 years to investigate the allegations in the FAC. Their bare-bones,

vague Answers do not comply with the Federal Rules and do not provide fair notice of facts that

they believe support their defenses.

       Rule 1 of the Federal Rules of Civil Procedure states that the Rules “should be construed,

administered, and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.”       In December 2015, Chief Justice Roberts

highlighted changes that had been made to the Federal Rules of Civil Procedure – changes that he

described as marking a “significant change, for both lawyers and judges, in the future conduct of

civil trials.” These changes instantiated at the very beginning of the Rules. As Chief Justice

Roberts reported:
            Case 8:15-cv-01806-PX Document 198 Filed 11/27/19 Page 2 of 8



       Rule 1 of the Federal Rules of Civil Procedure has been expanded by a mere eight
       words, but those are words that judges and practitioners must take to heart. Rule 1
       directs that the Federal Rules “should be construed, administered, and employed
       by the court and the parties to secure the just, speedy, and inexpensive
       determination of every action and proceeding.” The underscored words make
       express the obligation of judges and lawyers to work cooperatively in controlling
       the expense and time demands of litigation—an obligation given effect in the
       amendments that follow.

       As was true with DynCorp International, LLC’s Answer, the Answers filed by GLS, SAL,

KMS, and T/WI frustrate the just, speedy, and reasonable cost of resolving this case.

       GLS, SAL, KMS, and T/WI all beg off the requirement, consistent with Iqbal and

Twombly, that they provide Relators and the court with plausible facts to support their affirmative

defenses.    Like DynCorp, GLS, SAL, KMS, and T/WI seek shelter behind case law that

sympathizes with the challenges faced by defendants who have only 21 days to formulate a

response to a complaint. This rhetorical posture is disingenuous. It ignores the fact that they have

all had since approximately December 5, 2016 – more than 1,070 days – since the FAC was

revealed to them by DOJ to investigate and gather facts. 1 Moreover, the time available for

Defendants to investigate possible affirmative defenses and to plead them with specificity based

on their actual knowledge began far earlier. Defendants have argued fervently that this case did

not begin on June 19, 2015 (the filing of the original complaint in this action). Rather, in their

attempt to invoke the “public disclosure bar,” they have argued that this action is actually the same

as the action that was filed on September 20, 2013, Zinnekah v. Global Linguist Solutions, Case

No. 1:13-CV-1185 in the United States District Court for the Eastern District of Virginia. See


1
  In a preview of the time-delay and expense to come, SAL protests that “Relators imply that, at
that time, the government shared the Amended Complaint with SAL. SAL is aware of no evidence
that this occurred.” Doc. 195, p. 2. Yet, SAL does not need evidence that it was provided a copy
of the FAC by DOJ. As the object of the action in question, SAL already knows whether or not it
was provided a copy of the FAC.


                                                 2
          Case 8:15-cv-01806-PX Document 198 Filed 11/27/19 Page 3 of 8



DEFENDANT DYNCORP INTERNATIONAL LLC’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION

TO   DISMISS RELATORS’ FIRST AMENDED COMPLAINT, Doc. 83-1, pages 15-17 of 39. 2 Thus, by

Defendants own representations, they have had, not 21-days, not 51-days, not 1,073-days, but

2,221-days to investigate the facts that would give rise to plausible affirmative defenses. Relators

are entitled to more than a stonewalling, boiler-plate Answer.

        Relators have not formally moved to strike SAL, KMS, or T/WI’s Answers in their

entirety; however, good cause exists for the Court to act on its own 3 to require them to roll up their

sleeves and provide real responses to Relators’ 111-page, 593-paragraphs of extremely detailed,

date- and fact-specific allegations concerning violations of two highly important statutory regimes

in the U.S. Code: the False Claims Act and the Trafficking Victims Protection Reauthorization

Act. It should not go unnoticed that all of these Defendants have made the same factual

representations to the Court, i.e. slight variants that they lack sufficient knowledge or information

sufficient to form even a belief in the truth of particular allegations (asserted by GLS approximately




2
  KMS adopted the grounds for GLS’s motion to dismiss at Doc. 81-1, p. 2. This adoption and
incorporation was made before GLS had filed its motion to dismiss. For its part, GLS adopted
DynCorp’s public disclosure argument at Doc. 85-1, p. 15; T/WI at Doc. 100 n.1; and SAL at Doc.
129, n.1.
3
  See Fed. R. Civ. P. 12(f)(1); see also “This Court will not expend its own time in providing
defense counsel with a chapter and verse exposition of the more serious flaws in the present
responsive pleading . . . Instead it will be left to defense counsel to take a fresh look at the entirety
of the current Answer . . .” Brown v. Autovest LLC, 2016 U.S. Dist. LEXIS 197308, *1 (N.D. Ill.,
2012) (N.D. Ill., Nov. 16, 2016).


                                                   3
          Case 8:15-cv-01806-PX Document 198 Filed 11/27/19 Page 4 of 8



207-times, SAL approximately 498-times, 4 by KMS approximately 172-times, 5 and by KMS

approximately 388-times 6).

       Relators’ motions to strike do not seek “drastic” remedies. 7 As the proposed Order makes

clear, Relators do not seek to strike Defendants’ Answers or Affirmative Defenses with prejudice.

Instead, they ask that the Court simply order Defendants to file amended Answers so that Relators

have the benefit of understanding what Defendants, six years after the events in question, actually

know about the crisis they precipitated in Kuwait. Far from being dilatory, Relators’ motions to

strike are designed – consistent with Chief Justice Roberts’s imperative – to give effect to Rule 8’s

obligation to control the time and expense demands of litigation. GLS’s suggestion, Doc.196, p.

12, that “Defendants’ affirmative defenses can easily be explored through contention

interrogatories to the Defendants and vulnerabilities will be exposed through initial disclosures

relating to defenses—not to mention the pleading of defenses is subject to Rule 11” rings hollow.

First, it contravenes the message delivered to Congress by Chief Justice Roberts in 2015 (and cites

pre- rule change case law). Second, it ignores the fact that Defendants’ assertion of “lack of

knowledge or information” is itself subject to the constraints of Rule 11. GLS and other


4
  To be precise, SAL makes no representation that it lacks access to information. It only claims
that it “lacks knowledge.”
5
  KMS, perhaps unintentionally, creates a new category for a non-response. One hundred and
seventy-two times, it claims that “KMS is without sufficient information or belief to admit or deny
the allegations in this paragraph.”
6
 Like SAL and KMS, T/WI fashions a variant on the specific representation permitted under the
Federal Rules of Civil Procedure. It repeatedly states that it has “no knowledge or information
about” the allegation made by Plaintiffs.
7
  Plaintiffs note GLS’s citation of Charles S. Fax, A Primer on Rule 12(f) Motions to Strike¸ A.B.A.
(Apr. 15, 2016). Yet, in highlighting the opinion of U.S. District Judge Ellen Hollander in Blevins
v. Piatt, Civil Action No. ELH-15-1551 (D. Md. Dec. 4, 2015), Mr. Fax counseled that the reader
would be well-advised “to review her opinion closely.” (emphasis added). It addresses a motion
to strike a complaint, not an answer. And, notwithstanding that a Rule 12(f) motion to strike is
disfavored, GLS neglected to report that Judge Hollander partially granted the motion.
                                                 4
          Case 8:15-cv-01806-PX Document 198 Filed 11/27/19 Page 5 of 8



Defendants have represented to the Court, as a matter of fact, that they lack even access to

information that might form even a belief in the truth of Plaintiffs’ allegations. GLS asserts this

even though most of Plaintiffs’ allegations relate to GLS’s own role in the unfolding of events.

GLS glibly suggests that expensive and time-consuming discovery would be the better pathway

for Plaintiffs and the Court to ascertain what Defendants already know. Plaintiffs should not be

required to conduct discovery into nuisance defenses any more than defendants should be required

to proceed to discovery to defend against nuisance claims. It is these Defendants, not Plaintiffs,

who are being dilatory.

        Like DynCorp, these Defendants shrug their shoulders when confronted with the

insufficiencies of their Answers. They claim that Plaintiffs have not been harmed by their dilatory

tactic. As has already been noted, that assertion is not true. The passage of time itself is prejudicial.

Four years have elapsed since the filing of this action. One of the Relators, Dr. Ali Al-Taie, died

during this four year wait, never having realizing justice. Plaintiffs-Relators have been unable to

conduct discovery during this time. Yet, Defendants not only have access to their own information

regarding Plaintiffs’ claims, they have access to their own knowledge and experience of the events.

For Defendants to claim that they are entitled to conceal their knowledge of facts behind

uninformative pleadings, elongating the truth-finding process, and externalizing to Relators the

cost of extracting from Defendants their knowledge does damage to the judicial process. As then

Chief Justice Burger noted in a 1970 address to the American Bar Association:

        A sense of confidence in the courts is essential to maintain the fabric of ordered
        liberty for a free people and three things could destroy that confidence and do
        incalculable damage to society: [1] that people come to believe that inefficiency
        and delay will drain even a just judgment of its value; [2] that people who have
        long been exploited in the smaller transactions of daily life come to believe that
        courts cannot vindicate their legal rights from fraud and over-reaching; [3] that
        people come to believe the law – in the larger sense – cannot fulfill its primary



                                                   5
          Case 8:15-cv-01806-PX Document 198 Filed 11/27/19 Page 6 of 8



       function to protect them and their families in their homes, at their work, and on the
       public streets. 8

       Similar reasons motivate the Courts that have applied Twombly and Iqbal standards to a

defendant’s answer:

       [T]he considerations of fairness, common sense and litigation efficiency underlying
       Twombly and Iqbal strongly suggest that the same heightened pleading standard
       should also apply to affirmative defenses. With complaints and with defenses, the
       purpose of pleading requirements is the same. It is to give fair notice to the opposing
       party that there is some plausible, factual basis for the assertion and not simply to
       suggest some possibility that it might apply to the case.
       …
       A requirement that an affirmative defense be pleaded in accordance with the
       Twombly-Iqbal standard simply means than that it be pleaded in a way that is
       intelligible, gives fair notice, and is plausibly suggested by the facts.
       …
       Moreover, by applying the Twombly-Iqbal heightened pleading standard to
       affirmative defenses, a plaintiff will not be left to the formal discovery process to
       find-out whether the defense exists and may, instead, use the discovery process for
       its intended purpose of ascertaining the additional facts which support a well-
       pleaded claim or defense.

Palmer v. Oakland Farms, Inc., Civil Action No. 5:10cv00029, 2010 U.S. Dist. LEXIS 63265, at

*15-16 (W.D. Va. June 24, 2010). See also Topline Sols., Inc. v. Sandler Sys., Inc., Civil Action

No. ELH-09-3102, 2017 U.S. Dist. LEXIS 70384, at *102 (D. Md. May 8, 2017) (citing Palmer

and applying heightened pleading to affirmative defenses); Alston v. TransUnion, No. GJH-16-

491, 2017 U.S. Dist. LEXIS 17031, at *6-7 (D. Md. Feb. 1, 2017) (“This Court joins with the

majority of the judges in this district in holding that the heightened pleading standard of Iqbal and

Twombly applies to affirmative defenses,” and stating that defendants should “plead affirmative

defenses with facts within their knowledge at the time their answer is due, while allowing




8
 Burger, “What’s Wrong with the Courts: The Chief Justice Speaks Out”, U.S. NEWS & WORLD
REPORT (vol. 69, No. 8, Aug. 24, 1970) 68, 71 (address to ABA meeting, Aug. 10, 1970).
                                                 6
          Case 8:15-cv-01806-PX Document 198 Filed 11/27/19 Page 7 of 8



leave to amend their answer, pursuant to Fed. R. Civ. Proc. 15, if new information is learned during

discovery”) (emphasis added).

       Relators have requested that GLS’s Answer be stricken in its entirety. Though Relators

have requested only that SAL, KMS, and T/WI’s affirmative defenses be stricken, good cause

exists for the Court to strike those Defendants’ answers, including their articulation of affirmative

defenses, in their entirety as well. GLS, SAL, KMS, and T/WI should be required to serve

amended answers that comply with the Rules and include factual averments with a level of detail

commensurate with the amount of time Defendants have had to investigate facts. Relators and

the United States are entitled to meaningful responses to Relators’ complaint.

                                              Respectfully submitted,

                                              /s/ Joseph A. Hennessey________
                                              Joseph A. Hennessey, Esq.
                                              The Law Office of Joseph Hennessey, LLC
                                              2 Wisconsin Circle, Suite 700
                                              Chevy Chase, Maryland 20815
                                              Telephone: (301) 351-5614
                                              Email: jhennessey@jahlegal.com

                                              /s/ Charles S. Fax________
                                              Charles S. Fax
                                              Rifkin Weiner Livingston LLC
                                              7979 Old Georgetown Road, Suite 400
                                              Bethesda, Maryland 20814
                                              Telephone: (301) 951-0150
                                              Cell Phone: (410) 274-1453
                                              cfax@rwllaw.com

                                              Liesel J. Schopler
                                              Rifkin Weiner Livingston LLC
                                              225 Duke of Gloucester Street
                                              Annapolis, Maryland 21401
                                              Telephone: (410) 269-5066
                                              lschopler@rwlaw.com

                                              /s/ Timothy Matthews_________
                                              Timothy Mathews

                                                 7
Case 8:15-cv-01806-PX Document 198 Filed 11/27/19 Page 8 of 8



                           Chimicles Schwartz Kriner & Donaldson-Smith LLP
                           361 West Lancaster Avenue
                           Haverford, Pennsylvania 19041
                           Telephone: (610) 642-8500
                           TimothyMathews@chimicles.com
                           Admitted Pro Hac Vice

                           Steven A. Schwartz
                           Chimicles Schwartz Kriner & Donaldson-Smith LLP
                           361 West Lancaster Avenue
                           Haverford, Pennsylvania 19041
                           Telephone: (610) 645-4720
                           steveschwartz@chimicles.com
                           Admitted Pro Hac Vice




                              8
